Title: To James Madison from William Henry Harrison, 11 May 1814
From: Harrison, William Henry
To: Madison, James


        
          Dear Sir
          Head Quarters Cincinnati 11th. May 1814.
        
        I have this day forwarded to the Secy of War my resignation of the Commission which I hold in the army.
        This measure has not been determined on without a referrence to all the motives which should influence a Citizen, who is sincerely attached to the Honour and interests of his Country, who beleives that the war in which we are engaged is just, and necessary, and that the crisis requires the sacrifice of every private consideration which should stand in oposition to the public good. But after giving the subject the most mature consideration, I am perfectly convinced that my retiring from the Army is as compatable to the claims of patriotism, as with those of my family, & a proper regard to my own feelings & Honour.
        I have no other motive for writing this letter than to assure you that my resignation was not produced by any diminution of the interest which I have always felt for the success of your administration, or of respect and attachment to your person. The former can only take place when I forget the Republican principles in which I have been educated, and the latter when I shall cease to regard those which must govern every Honest man

who is conscious of favours that it will never be in his power to repay. Permit me to subscribe myself your sincere friend & Huml Servt.
        
          Willm Henry Harrison
        
      